


EXHIBIT 10.1


MANAGEMENT SERVICES AGREEMENT


THIS MANAGEMENT SERVICES AGREEMENT (the "Agreement"), is made and effective as
of the 1st day of December, 2013 (the "Effective Date"), by and between (i)
ALGAR, INC., a Kentucky corporation (the "Manager"), and (ii) INDUSTRIAL
SERVICES OF AMERICA, INC., a Florida corporation (“ISA” or the "Company").


RECITALS


A.    In recent periods, the Company has experienced significant financial
instability, decreasing revenues and turnover of its executive officers.


B.    To date, the Company has pursued, but has been unable to identify
permanent senior management necessary to stabilize the Company’s operations in
the volatile scrap metal industry.     


C.    The Manager has extensive experience in executive and management services
in the Company’s industry.


D.     The Company desires to retain the Manager to provide certain management
and advisory services in lines of business (the “Noncompeting Lines of
Business”) in which the Company and the Manager do not compete, and upon the
terms and conditions set forth below, and the Manager is willing to undertake
such obligations.


E.    As an inducement to the Manager for entering into this Agreement, Harry
Kletter, The Harry Kletter Family Limited Partnership and K & R, LLC, who are
collectively the registered owners of significant numbers of the outstanding and
issued voting shares of the capital stock of ISA, have each given an Irrevocable
Proxy dated November 19, 2013, to Orson Oliver and Sean Garber, jointly, and
this Agreement is the management agreement referenced in said proxies.


F.    During the Term of this Agreement, the parties will use their best efforts
to effect a transaction that will result in a business combination among the
Company and the Manager, whether by merger, joint venture or purchase by the
Company of the Manager’s equity or substantially all of its assets.


The Parties, intending to be legally bound, agree as follows:


1.
Appointment; Performance of Agreement by the Company.



(a)     The Company hereby engages the Manager, and the Manager hereby agrees,
upon the terms and subject to the conditions set forth herein, to provide
certain services to the Company, as described in Section 3(a).



1

--------------------------------------------------------------------------------




(b)     The Manager acknowledges that any decisions by or actions required of
the Company pursuant to the terms of this Agreement will be made or taken by the
Manager at the direction of the Company's Board of Directors. The Manager
further acknowledges that during the term of this Agreement, any agreement or
arrangement which is directly or indirectly between the Manager, or an Affiliate
of the Manager, on the one hand, and the Company, on the other hand, shall
require the prior approval of a majority of the members of the Company's Board
of Directors who are not nominated or appointed by the Manager.


2.
Term.



(a) Term. Unless terminated earlier as provided in Section 2(b), the term of the
Manager's services under this Agreement (the "Term") shall expire on the first
to occur of: (1) December 31, 2016; (2) such time as the Manager and the Company
merge; or (3) such time as the Company purchases all of the equity or
substantially all of the assets of the Manager (the “Expiration Date”). The
parties may extend the Term by mutual agreement.


(b) Termination. Prior to the Expiration Date, the Manager's Services hereunder
(i) may be terminated by the Company for Cause or by the Manager for Good Reason
upon the giving of thirty (30) days written notice, (ii) may be terminated by
the Company without Cause or the Manager without Good Reason upon the giving of
ninety (90) days advance written notice, (iii) may be terminated by the Manager
at its option upon the giving of ninety (90) days advance written notice to the
Company following the occurrence of a Change of Control Transaction, and (iv)
may be terminated by the Manager upon written notice of the Manager to the
Company within thirty (30) days following the failure of the Company’s
shareholders to ratify the issuance of the Stock Options at the Special Meeting,
as said term is herein defined unless otherwise then agreed in writing by the
Company and the Manager. For the avoidance of doubt, a termination pursuant to
clause (iv) of the preceding sentence is a separate event of termination and
shall not constitute a termination “with Good Reason” by the Manager for
purposes of this Agreement or the Stock Option Agreement.


(c) Effect of Termination.


(i)     If the Company terminates the Manager's Services for Cause, then the
Company will pay the Management Fee accruing through the date of termination,
all Stock Options will terminate unexercised, and neither party will otherwise
have any further obligations to the other party under this Agreement (other than
under Sections 7, 8, and 11 of this Agreement or the Stock Option Agreement).


(ii)     If the Company terminates the Manager's Services without Cause or the
Manager resigns for Good Reason in either case on or before December 31, 2014,
then the Company will pay the Manager: (a) the Management Fee through the date
of termination, (b) the Company will pay the Manager any portion of the Bonus
that is due and payable at the time of termination under the terms of Section
4(b), and (c) the Company will pay the Manager, at the Manager’s election (made
at the time of termination), an amount equal to the greater of: (1) the amount
of the Bonus (in addition to the amount paid pursuant to Section 2(c)(ii)(b)) or
(2) 10% of the increase in the Company’s pre-tax income reported from the date
of termination until the date that is 12 months after the date of termination.
Additionally, if the Company terminates the Manager's Services without Cause or
the Manager resigns for Good Reason in either case on or before December 31,
2014, the Stock Options will remain outstanding subject to the terms of the
Stock Option Agreement, and

2

--------------------------------------------------------------------------------




neither party will otherwise have any further obligation to the other party
under this Agreement other than under Sections 7, 8, and 11 of this Agreement or
the Stock Option Agreement.


(iii)     If the Company terminates the Manager's Services without Cause or the
Manager resigns for Good Reason in either case after December 31, 2014, then the
Company will pay the Manager the Management Fee through the date of termination,
the Company will pay the Manager any portion of the Bonus that is due and
payable at the time of termination under the terms of Section 4(b), the Stock
Options will remain outstanding subject to the terms of the Stock Option
Agreement, and neither party will otherwise have any further obligation to the
other party under this Agreement other than under Sections 7, 8, and 11 of this
Agreement or the Stock Option Agreement.


(iv)    If the Manager resigns pursuant to Section 2(b)(iv) because the
Company’s shareholders fail to ratify the issuance of the Stock Options at the
Special Meeting, then the Company will pay the Manager the Management Fee
through the date of termination, the Company will pay any portion of the Bonus
to the Manager that is due and payable at the time of termination under the
terms of Section 4(b), and neither party will otherwise have any further
obligation to the other party under this Agreement other than under Sections 7,
8, and 11 or the Stock Option Agreement.


(v)    If the Manager resigns without Good Reason, then the Company will pay the
Management Fee through the date of termination, the Company will pay any portion
of the Bonus to the Manager that is due and payable under the terms of Section
4(b), the Manager will refund fifty percent (50%) of all Bonus payments received
by it since the Effective Date, and neither party will otherwise have any
further obligation to the other party under this Agreement (other than under
Sections 7, 8 and 11) or the Stock Option Agreement.


(vi)     If the Manager terminates this Agreement pursuant to Section 2(b)(iii)
upon the occurrence of a Change of Control Transaction, then the Company will
pay the Management Fee accruing through the date of closing of the Change of
Control Transaction, the Company will pay any portion of the Bonus to the
Manager that is due and payable at the time of termination under the terms of
Section 4(b), and neither party will otherwise have any further obligation to
the other party under this Agreement other than under Sections 7, 8, and 11 of
this Agreement or the Stock Option Agreement.


(d) Definitions. For purposes of this Agreement:


(i) "Affiliate" means, with respect to a Person: (A) any Person who owns more
than 50% of the voting interest in the Person; (B) any Person in which the
Person owns more than 50% of the voting interests; or (C) any Person in which
more than 50% of the voting interests are owned by a Person who has a
relationship with the Person described in clauses (A) or (B) above.


(ii) "Cause" means (A) repeated non-performance by the Manager of its duties
owed to the other under this Agreement, after written notice and a reasonable
opportunity (not to exceed 20 days) to cure such non-performance, (B) breach by
the Manager of a material term of this Agreement, after written notice, and if
applicable, a reasonable opportunity (not to exceed 20 days) to cure such
breach, (C) breach of fiduciary duty, theft,

3

--------------------------------------------------------------------------------




fraud, embezzlement or dishonesty involving or relating to the Manager or any
employee or independent contractor of the Manager, or (D) the Manager's
application or consent to the appointment of a receiver, trustee or liquidator
of all or a substantial part of the Manager's assets, the filing of a voluntary
petition by Manager in bankruptcy or under any state insolvency laws, the filing
of a petition against the Manager in bankruptcy or under any state insolvency
law and the failure of the Manager to obtain a stay of such proceeding within 90
days after such filing.


(iii) “Change of Control Transaction” shall mean the occurrence of any of the
following transactions or events with respect to the Company, whether effected
through one transaction or event or through a combination or series of related,
arranged, contemplated, or contemporaneous transactions or events: (i) a sale,
exchange, or other transfer of outstanding voting securities of the Company,
and/or the issuance of new or additional voting securities of the Company,
resulting in one or more Persons having Control of the Company who do not have
Control of the Company on the Effective Date, (ii) a merger, consolidation, or
other transaction or relationship with respect to the Company which results in
one or more Persons having Control of the Company who do not have Control of the
Company on the Effective Date, (iii) the sale, exchange, or other transfer of
all or substantially all of the operating assets of the Company and its
subsidiaries in the aggregate, or Control over such operating assets, either
directly or indirectly (through the transfer and/or issuance of equity
securities in one or more subsidiaries of the Company resulting in one or more
Persons having Control of such subsidiary or subsidiaries other than the
Company, or otherwise), and/or (iv) any other transaction, event, arrangement,
or relationship having similar effect to any of the foregoing. For the avoidance
of doubt, a Change of Control shall not be triggered by the issuance, grant or
other purchase or transfer of shares of the Company to the Manager. The parties
agree that the Manager's exercise of Stock Options and any sale or other
transaction with an Affiliate or “affiliate” (as referenced in Section 2(d)(iv))
of any of the Manager or any of its director nominees will not constitute a
Change of Control Transaction for purposes of this Agreement.


(iv) "Control" (including, with correlative meanings, the terms "Controlled by,"
"Controlling" and “under common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract, by position or otherwise,
applying the same principles, interpretations and definitions as are applicable
in defining the term "affiliate" for purposes of Rule 144 promulgated pursuant
to the Securities Act of 1933, and the rules and regulations promulgated
thereunder; provided, however, and for the avoidance of doubt, none of the
Manager and/or its Affiliates shall be deemed to be in “Control” of the Company
or any of its subsidiaries by reason of any of the relationships and/or
arrangements provided for under this Agreement.


(v) "Expenses" means the reasonable and documented amounts incurred by the
Manager and/or its personnel from products and/or services of unaffiliated third
parties delivered to the Company or the Manager and/or their respective
personnel in connection with the Services including, without limitation, (A)
costs of any outside services of independent contractors, (B) all other
reasonable expenses actually incurred by the Manager and/or its personnel in
rendering the Services, including without limitation, out-of-pocket travel
expenses, and (C) all labor costs of the Manager which are directly attributable
to the

4

--------------------------------------------------------------------------------




hours expended by the Manager’s officers and employees in connection with the
completion of the Manager’s duties under this Agreement; provided that the
amount of Expenses related to the labor of the President or any other
Manager-appointed executive-level officer shall be established and approved in
advance by the Company’s Board of Directors, whether through its Compensation
Committee or otherwise; provided, however, either (A) the expense associated
with the use of a Manager employee falls within a line item on an approved
budget, or (B) the Board approves in advance the scope of the Manager's use of
such Manager employee and the associated expense outside of a previously
approved budget. The Manager will be responsible, at its own expense, for its
general administrative and overhead expenses.


(vi) "Good Reason" means the breach by the Company of a material term of this
Agreement, after written notice and if applicable, a reasonable opportunity (not
to exceed 20 days) to cure such breach. For the avoidance of doubt, the failure
of the Company's shareholders to ratify the issuance of the Stock Options shall
not constitute "Good Reason" for purposes of this Agreement.


(vii) "Person" means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, syndicate, joint
stock company, limited liability company, governmental or quasi-governmental
authority exercising any executive, judicial, legislative, regulatory, or
administrative functions of or pertaining to the government of any country,
state, municipality, or political subdivision thereof, or other entity of any
kind.


(viii) "Representatives" means a party's agents, employees, officers, directors,
managers, shareholders and principals.


3.
Duties of the Manager.



(a)The Manager's Services. The Manager shall provide the Company with day-to-day
senior executive level operating management supervisory services, and business,
financial, and organizational strategy and consulting services in the
Noncompeting Lines of Business, as the board of directors of the Company (the
"Board") may reasonably request from time to time (collectively, the "Services"
and/or the “Manager’s Services”), subject to the Information Barriers relating
to Restricted Information set forth at Section 8. The Company's board will,
subject to its reasonable discretion and fiduciary duties, elect (i) individuals
nominated by the Manager to serve as the Company's Vice Chairman, President and
another executive-level officer, and (ii) an individual nominated by the Manager
and the Company, working together, to serve as the Company’s Chief Financial
Officer. The Manager will generally act through its appointed executives and
will provide its management services to and through such executives who will be
subject in all respects to each of the Company’s policies, including those
relating to insider trading. The Manager will seek the prior approval of the
Board for matters customarily requiring Board approval or outside of the
operation of the Company's business on a day-to-day basis, including the
appointment of executives and the incurring of any long term debt transaction in
excess of $50,000.00. The Company and its Board hereby grant and delegate to the
Manager the authority and the responsibility necessary to permit the Manager to
perform its duties under this Agreement and to do any and all acts deemed
necessary or desirable for the day-to-day operation of the Company. The Company

5

--------------------------------------------------------------------------------




and the Board agree to take such additional steps as are necessary to evidence
such delegation and authorization as is reasonably requested by Manager. The
Manager acknowledges that the Company will require a substantial commitment of
the time and efforts of the Manager's personnel in order to adequately perform
its commitment to provide the Services in a professional and commercially
reasonable manner, and the Manager will cause its appointed President and its
other appointed executive to use their best efforts for the Company's benefit,
and throughout the Term to devote their entire time, attention, and energies to
the provision of the Manager’s Services. The Manager further acknowledges that
it owes the Company and its shareholders all fiduciary duties that would be owed
by an executive officer in like circumstances, and the Manager covenants to act
prudently and in the best interests of the Company and its shareholders in
providing the Services. Specifically, and without limitation, the Manager will
pay the Company’s creditors and vendors in due course and with an eye toward
minimizing penalties or other negative effects of payment defaults.


(b) Exclusions from Services. Notwithstanding anything in the foregoing to the
contrary, the following services are specifically excluded from the definition
of "Services":


(i) accounting services rendered to the Company or the Manager by an independent
accounting firm or accountant who is not an employee of the Manager. The Manager
acknowledges and agrees that the Company's outside auditors, Mountjoy Chilton
Medley, shall continue to serve as the Company’s independent public accountant
at the pleasure of the Company’s Audit Committee (as ratified by the Company’s
shareholders); and


(ii) legal services rendered to the Company or the Manager by an independent law
firm or attorney who is not an employee of the Manager. The Manager acknowledges
and agrees that the Company's outside law firm, Frost Brown Todd LLC, shall
continue to serve at the pleasure of the Company’s Board of Directors; and


(iii) services related to compliance by the Company with the Securities Act of
1933 and the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and the rules and regulations promulgated thereunder, and state securities laws
obligations, it being specifically acknowledged and agreed that the Manager and
its owners, directors, officers and agents shall not, by virtue of this
Agreement, be considered controlling persons of the Company under the Securities
Act of 1933 and the Exchange Act, and the rules and regulations promulgated
thereunder, or under state securities laws.


With regard to each of the excluded Services, except as provided herein, the
Manager shall have the ability to hire, engage and retain any and all
professional service providers necessary to deliver said excluded services.


(c)    The Company's Board of Directors. The parties agree that, subject to the
fiduciary duties of the Manager and the Company’s directors and executive
officers, as soon as is reasonably practicable following the Effective Date, the
Company's Board of Directors will be increased to seven directors, with three
directors nominated by the Manager, three directors nominated by and from the
Board of Directors as comprised immediately before the date of this Agreement,
and one director selected by mutual agreement of the other directors (who may be
one of the members of the Board of Directors as comprised immediately before the
date of this Agreement); provided, however, this provision shall not

6

--------------------------------------------------------------------------------




apply and shall be of no force or effect in the case of (i) any director nominee
for whom the Company would be required to provide disclosure pursuant to
Regulation S-K Item 401(f) in any filing with the Securities and Exchange
Commission or (ii) any director nominees, the election of which would result in
the Company’s Board not being comprised of a majority of “independent
directors,” as such term is defined by NASDAQ Listing Rule 5605.


4.     Compensation and Reimbursement for Services.


(a) Compensation. In exchange for the Manager’s Services provided under this
Agreement, the Company shall reimburse the Manager and its personnel for their
Expenses within a reasonable time (not to exceed 30 days) following submission
to the Board of Directors by the Manager or its personnel of a statement
detailing such expenditures and the purpose thereof, together with receipts or
other reasonable documentation for all expenditures. All expenses must be
submitted for reimbursement as soon as practicable after being incurred, and
such reimbursements will be paid in no event later than the last day of the
Manager’s taxable year following its taxable year in which the expense is
incurred. The Manager shall provide the Board of Directors with documentation
supporting each such submission for reimbursement of Expenses. The reimbursement
of Expenses shall herein be referred to as the “Management Fee”. The parties
agree that the Manager shall submit requests for reimbursement of expenses of
Management Fees no more than once each month with the Company paying same within
30 days of each such submission, provided, however, the Manager agrees to accrue
its requests of reimbursement during the first six (6) months of this Agreement
which follow the Effective Date. Notwithstanding anything in this Agreement to
the contrary, the Manager's right to expense reimbursement for “out of pocket”
expenses shall be subject to the Company's reimbursement policies, unless such
expense was included as a line item in a budget previously approved by a
majority of the Company's directors (excluding those directors nominated by the
Manager). With respect to expenses subject to reimbursement pursuant to this
Agreement, the Manager will submit to the Company's Board for consideration and
approval on a monthly basis, a detailed budget for the succeeding month, setting
forth with reasonable specificity on a line item basis the anticipated
expenditures that would be subject to reimbursement pursuant to this Agreement.
Upon obtaining approval by a majority of directors unaffiliated with the
Manager, the Manager will have authority to operate within such budget and incur
expenditures subject to reimbursement, subject to the requirement that the
Manager obtain prior approval of any expenditure(s) exceeding 110% of the
approved amounts on a line item or monthly aggregate basis. The budget for the
first 60 days of operation after the date of this Agreement will be mutually
agreed upon in connection with entering into this Agreement, with each monthly
budget thereafter submitted for Board consideration at least five business days
prior to each month thereafter.


(b) Additional Compensation. During the time Manager is actively providing
Services to the Company, as additional compensation for the Manager's Services,
the Company agrees to pay the Manager a bonus equal to ten percent (10%) of the
annual increase in reported pre-tax income for each calendar year during the
Term over the Company’s reported pre-tax income for the preceding calendar year,
commencing with the payment of the bonus in calendar year 2015 with respect to
the Company's performance in calendar year 2014 (the "Bonus"). The Bonus payable
with respect to any calendar year will only be paid if the Manager remains
employed under this Agreement as of the end of such calendar year and will be
payable as follows. Subject to the availability of cash under

7

--------------------------------------------------------------------------------




applicable law and loan covenants, the Company shall pay the Bonus to the
Manager, if applicable, for calendar year 2014 no later than June 30, 2015 and
for calendar years 2015 and 2016 no later than March 31, 2016 and March 31,
2017, respectively. The parties acknowledge that, for purposes of the
calculation of the Bonus, any one-time, extraordinary or non-recurring income or
expense items shall be removed from the calculation.


(c)     Options. As additional consideration for the Manager's Services, the
Company will issue to the Manager an option (the "Stock Options") to acquire
Company common stock with the following terms set forth in a Stock Option
Agreement (which will be of even date herewith) between the Company and the
Manager, in the form of the agreement attached as Attachment A (the "Stock
Option Agreement"). A condition to the effectiveness of the Stock Options is
that their issuance must be ratified by the Company's shareholders at a special
meeting of the Company’s shareholders to be held as soon as is reasonably
practicable following the Effective Date (the “Special Meeting”). Such Stock
Options are being issued at an exercise price that exceeds the traded fair
market value of the Company’s common stock on the date of grant (without regard
to the requirement of shareholder approval) and, as such, are intended to be
exempt from Code Section 409A as “stock rights.” If the Company's shareholders
fail to ratify and approve the issuance of the Stock Options at the Special
Meeting, then the Stock Options will terminate unexercised and the Manager will,
for a period of 30 days thereafter, have the right, but not the obligation, to
terminate its Services pursuant to Section 2(b)(iv) of this Agreement by giving
written notice to the Company.


5.     Representations; Limitation of Liability.


(a)    The Manager's Representations. The Manager represents and warrants to the
Company that:


(i)    The Manager has the industry and management experience and personnel
necessary to perform the Services in a professional and commercially reasonable
manner. The Company acknowledges, however, that the Manager has not made any
specific representations regarding the Company's future performance.


(ii)    By executing this Agreement, the Manager hereby acknowledges receipt of
all such information as it deems necessary and appropriate to enable it to
evaluate the merits and risks in acquiring the Stock Options. The Manager
acknowledges receipt of satisfactory and complete information covering the
business and financial condition of the Company, including the opportunity to
obtain information regarding the Company's financial status, in response to all
inquiries in respect thereof. The Manager has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of acquiring the Stock Options and the capacity of protecting its own
interests in the transaction;
(iii)    The Manager has received and reviewed the Annual Report of the Company
for the year ended December 31, 2012, made pursuant to the Exchange Act,
including the exhibits included therewith, and each of the Quarterly and Current
Reports, including any exhibits included therewith, made pursuant to the
Exchange Act since the filing of the Annual Report. The Manager has been
furnished with such additional materials relating to the Company and its
securities which it has requested, and has been afforded the opportunity to make
inquiries concerning the Company and such matters as the Manager

8

--------------------------------------------------------------------------------




has deemed necessary, and has further been afforded the opportunity to obtain
any additional information required by the Manager to the extent the Company
possesses such information or could acquire it without unreasonable effort or
expense; and,
(iv)    The Manager has relied on its own tax and legal advisors with respect to
the income tax and investment considerations relating to the Stock Options.


(b) Limitations of Liability.


(i) Neither party nor its respective Representatives shall be liable to the
other party or any of such party's Representatives for any loss, liability,
damage or expense arising out of or in connection with the performance of any
Services contemplated by this Agreement, unless such loss, liability, damage or
expense shall be proven to result directly from the gross negligence or willful
misconduct of such person or a breach of such person's fiduciary duties.


(ii) Neither the Manager nor any of its Representatives shall be liable or
responsible for any violations or breaches of law with respect to environmental
issues or hazardous materials which may exist or occur with respect to the
Company, the Company's operations, and/or facilities or equipment owned or used
by the Company, unless such violations or breaches of law arising solely after
the Effective Date are the direct result of negligence or willful misconduct by
the Manager or its Representatives.


(iii) Nothing in this Agreement, nor any statements or actions by the Manager or
the Company during the Term, shall be construed as constituting or evidencing
any warranty or guarantee by the Manager or the Company as to any current or
future potential, results, or levels of performance with respect to the Company
and/or its business. In particular, but not by way of limitation, neither the
Manager nor the Company guarantees in any way the results set forth in any
budget or business plan prepared or submitted by the Manager or the Company.


(iv) All actions and Services of the Manager pursuant to this Agreement are
subject to (i) the provision by the Company of adequate funds, facilities, and
other resources to operate and conduct its business, and (ii) the reasonable and
timely cooperation and support of the Board when needed. Notwithstanding the
preceding, if the Company is unable to perform its obligations under this
paragraph, the sole remedy of the Manager shall be to terminate its Services
under this Agreement and receive the compensation expressly set forth in this
Agreement payable upon such termination of Services; provided, however, the
failure of the Board to approve a resolution or action proposed by the Manager
shall not constitute Good Reason for purposes of Section 2.


6.     Independent Contractor.


(a)    The parties acknowledge and agree that, in the performance of services
under this Agreement, the Manager will be an independent contractor, and neither
it nor its personnel will be employees of or joint venturers with the Company.
The Manager will determine the time, manner, and means of providing its services
under this Agreement, and, other than as expressly set forth herein, including
without limitation the right to approve the Manager’s Expense budget pursuant to
Section 4(a), the Company may not direct or exercise control over the manner or
means by which the Manager or any of its employees or agents

9

--------------------------------------------------------------------------------




performs services under this Agreement. The Manager’s employees and agents have
the right to devote their business day and working efforts to such other
business and professional opportunities as do not interfere with the rendering
of services to the Company or otherwise violate this Agreement.


(b)    The Manager acknowledges and agrees that (i) neither the Manager nor any
of its personnel will be or be deemed for any purpose to be an employee, agent,
servant, or representative of the Company; and (ii) neither the Manager nor any
of its personnel will have any authority to act for the Company, give
instructions or orders on behalf of the Company, or make commitments for or on
behalf of the Company. Except as may be necessary for the Manager to provide the
Services, and without limiting the generality of the foregoing, neither party
hereto shall have any express or implied right or authority to assume or create
any obligations on behalf of or in the name of the other party or to bind the
other party to any contract, agreement, or undertaking with any third party.


(c)    The Manager acknowledges and agrees that neither it nor any of its
personnel are entitled to any benefits accorded to the Company’s employees or
agents, including, without limitation, worker’s compensation, disability
insurance, vacation, sick pay, or participation in any of the Company’s benefit
plans.


(d)    The Manager acknowledges and agrees that it is solely responsible for its
tax liability arising from payments under this Agreement. The Manager agrees to
indemnify and hold harmless the Company from and against any and all losses,
liabilities, claims, actions, and damages that may be asserted against it by any
federal, state, or local authorities due to any failure to pay tax liabilities
arising from or related to payments made under this Agreement.


(e)    The Manager agrees that when performing services for the Company, the
Manager’s employees and agents will use their own instruments, tools, and office
space. Ingress and egress from the Company’s facilities by the Manager’s
personnel will, at all times, be subject to the same policies as apply to
visitors or contractors assisting temporarily with the Company affairs.


7.    Indemnification.


(a) The Company shall indemnify and hold harmless the Manager, the Manager's
Affiliates, and each of their Representatives (each, an "Indemnified Party")
from and against any and all losses, claims, actions, damages and liabilities,
joint or several, to which such Indemnified Party may become subject under any
applicable statute, law, ordinance, regulation, rule, code, order, constitution,
treaty, common law, judgment or decree, made by any third party or otherwise,
relating to or arising out of the Services or other matters referred to in or
contemplated by this Agreement or the engagement of such Indemnified Party
pursuant to, and the performance by such Indemnified Party, of the Services or
other matters referred to or contemplated by this Agreement, or arising out of
or relating to a material breach by the Company of its obligations under this
Agreement, and the Company will reimburse any Indemnified Party for all costs
and expenses (including, without limitation, reasonable attorneys' fees and
expenses) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim, or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto. The Company will not be liable under the foregoing indemnification
provision to

10

--------------------------------------------------------------------------------




the extent that any loss, claim, damage, liability, cost or expense is
determined by a court, in a final judgment from which no further appeal may be
taken, to have resulted from the wilful misconduct or gross negligence of such
Indemnified Party or a breach of such Indemnified Party's fiduciary duties to
the Company, if any. Notwithstanding anything in this Agreement to the contrary,
if a Representative of an Indemnified Party becomes a director, officer or
employee of the Company, then the Representative's indemnification rights shall
be equal to those of other directors, officers and employees of the Company and
the provisions of this Section 7(a) shall not apply for actions taken by such
person in such capacity after such person becomes a director, officer or
employee.


(b) The Manager shall indemnify and hold harmless the Company and each of its
Representatives (each, a "Company Indemnified Party") from and against any and
all losses, claims, actions, damages and liabilities, joint or several, to which
such Company Indemnified Party may become subject under any applicable statute,
law, ordinance, regulation, rule, code, order, constitution, treaty, common law,
judgment or decree, made by any third party or otherwise, relating to or arising
out of the Services or other matters referred to in or contemplated by this
Agreement or the engagement of the Manager pursuant to, and the performance by
the Manager, of the Services or other matters referred to or contemplated by
this Agreement, but only to the extent, if any, that such losses, claims,
actions, damages, or liabilities have resulted from the wilful misconduct or
negligence of the Manager or its Representatives in performing the Services or a
breach of their fiduciary duties, if any, to the Company, and the Manager will
reimburse any Company Indemnified Party for all costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) as they are
incurred in connection with the investigation of, preparation for, or defense
of, any such pending or threatened claim, or any action or proceeding arising
therefrom, whether or not such Company Indemnified Party is a party thereto. The
Manager will not be liable under the foregoing indemnification provision to the
extent that any loss, claim, damage, liability, cost or expense is determined by
a court, in a final judgment from which no further appeal may be taken, to have
resulted from the willful misconduct or gross negligence of such Company
Indemnified Party or a breach of such Company Indemnified Party's fiduciary
duties.


(c) The provisions of this Section 7 shall survive the termination of this
Agreement.


8.     Right of First Refusal; Information Rights; Information Barriers.


(a)
During the Term of this Agreement, the Manager and its Affiliates (together,
"Algar") agree to offer the Company the opportunity to purchase all shreddable
scrap and similar material that Algar sources, brokers or otherwise procures for
re-sale. The Company will have twenty-four (24) hours after written notice to
purchase such scrap at the prevailing market price. If the Company does not
exercise this “right of first refusal” within the required period of time, then
Algar may sell the scrap to another buyer at a price and other terms no more
favorable than those offered to the Company. Algar will maintain an electronic
record of each purchase or rejection by the Company with respect to this Right
of First Refusal, detailing the date of the transaction, amount of material
offered for sale, offer price and other relevant information. With respect to
any materials not purchased by the Company, Algar will provide the electronic
transaction record to the Company setting forth


11

--------------------------------------------------------------------------------




the terms of Algar's sale of such materials, and such other information as may
be reasonably available and requested by the Company. The Company will be
entitled to "most favored nation" - "most favored customer" pricing with respect
to all scrap offered by Algar to the Company. Algar will give the Company the
benefit of any favorable pricing or other contract terms offered to Algar's
other customers.


(b)
Notwithstanding anything in this Agreement to the contrary, the Manager or its
Affiliates may engage in other business activities and perform services for its
or their own account or for the account of others. The Company acknowledges that
the Manager will continue to engage in its parts recycling, salvage and scrap
related business during the Term outside of the Company.



(c)
The Board of Directors of the Company will have the right to all books and
records of Algar with respect to the Noncompeting Lines of Business so that it
may audit Algar’s compliance with this Section 8. To the extent the Board
determines that Algar has not complied with this Section 8, Algar will be
obligated to pay the Company, within thirty (30) days written notice of the
Board to Algar, any profit Algar obtains in connection with the Noncompeting
Lines of Business, including the sale of shreddable scrap material to a party
other than the Company. If the Board determines that Algar has violated this
Section 8 on two occasions, the Company may terminate this Agreement for Cause.



(d)
The parties agree that the purpose of this Agreement is in all respects intended
to promote competition and that the Agreement provides the Company with the best
opportunity to regain financial and management stability. For these reasons, the
parties hereby agree to implement and, throughout the Term, to maintain certain
information safeguards (the “Information Barriers”) with respect to certain
information (the “Restricted Information”) of the Company relating to any lines
of business in which the parties compete with respect to customers, suppliers or
service providers. The Information Barriers are intended to prevent the parties,
and this Agreement, from violating any state or federal laws or rules
restricting or prohibiting anticompetitive activity (the “Antitrust Laws”),
including without limitation the Sherman Antitrust Act, as amended, and the
Clayton Act, as amended. The Information Barriers shall prevent and preclude the
Manager from obtaining or receiving any of the following types of Restricted
Information, except with respect to information relating solely to the
Noncompeting Lines of Business:



1.
Product pricing levels, whether upon acquisition or sale;

2.
Quantities purchased or sold;

3.
Inventory levels;

4.
Production levels;

5.
Output levels;

6.
Use of key assets; and


12

--------------------------------------------------------------------------------




7.
Such other competitively sensitive information as is determined by the Manager,
the Company Liaison or the Company’s board of directors from time to time
throughout the Term.



(e)
To ensure the integrity of the Information Barriers and conformity with the
Antitrust Laws, the Company shall designate and appoint a Company employee to
act is its liaison (the “Company Liaison”) who will monitor the Manager’s
conduct and the Services to prevent the Manager from obtaining any Restricted
Information. The Manager agrees to notify the Company Liaison if it obtains or
receives any Restricted Information and that it is a material violation of this
Agreement to attempt to obtain or to knowingly possess any Restricted
Information.



(f)
If at any time during the Term, either party demonstrates to the other that, in
its reasonable judgment, this Agreement violates the Antitrust Laws, the parties
will work together to revise this Agreement in such a manner as to come into
conformity with the Antitrust Laws. If within thirty (30) days following the
determination by such party that this Agreement is in violation of the Antitrust
Laws, the parties are unable to agree to conforming revisions, this Agreement
and the Stock Option Agreement will terminate automatically and be of no further
force or effect.



(g)
Notwithstanding anything herein to the contrary, immediately after the Effective
Date, the parties agree that they will use their best efforts to effect a
business combination between the Manager and the Company as soon as is
reasonably practicable.



9.     Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when deposited with the courier if sent by a nationally recognized overnight
courier (acknowledgement of receipt requested); (c) on the date sent by
facsimile or e-mail (with confirmation of transmission); or (d) on the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties and
specified copy recipients at the addresses indicated below (or at such other
address for a party or copy recipient as shall be specified in a notice given in
accordance with this Section 9).


If to the Company:


7100 Grade Lane
Louisville, Kentucky 40213
Facsimile: (502) 368-1440
E-mail: ooliver@schneidercompanies.com
Attention: Chairman



13

--------------------------------------------------------------------------------




With a copy, which shall not constitute notice to:


Frost Brown Todd LLC
400 West Market Street, 32nd Floor
Louisville, Kentucky 40202
Attn: James Giesel
Email: jgiesel@fbtlaw.com
Facsimile: (502) 581-1087


If to the Manager:


4558 Melton Avenue
Louisville, Kentucky 40213
Facsimile: (502) 276-0650
E-mail: SGarber@algarinc.com
Attention: Sean Garber, Chairman


With a copy, which shall not constitute notice to:


Goldberg Simpson


10.     Entire Agreement. This Agreement, together with the Stock Option
Agreement, constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.


11.     Confidential Information.


(a) All confidential information, trade secrets, and business and financial
information relating to the Company, its assets and the operation of the
Company's business ("Confidential Information") belongs to the Company, is
proprietary to the Company, and unless agreed otherwise by the Company in
writing, shall be kept confidential by the Manager and its Representatives, and
shall not be used by the Manager or its Representatives other than in the
performance of the Manager's Services; provided, however, the provisions of this
Section 11(a) shall not apply to (i) any Confidential Information which required
to be disclosed by any applicable securities laws or regulations or which is in
the public domain for a reason other than the negligence, omission or willful
misconduct of the Manager, the Manager's Affiliates, or their Representatives,
(ii) any disclosures which are required by law, subpoena, court order, or
administrative order (provided, however, that the Manager shall, prior to any
such disclosure, immediately notify the Board of such required disclosure and
provide the Board with the opportunity, prior to any such disclosure by the
Manager, its Affiliates, or their Representatives and at the expense of the
Company, to object to such disclosure and/or seek confidential treatment or
other protections with respect to the Confidential Information to be so
disclosed, as the Board may deem advisable), (iii) the inclusion of information
on tax returns that is required by any legal requirements to be reported
thereon, or (iv) any disclosure to legal counsel and accountants to the extent
necessary in connection with the tax and legal affairs of the Manager, its
Affiliates, and/or their Representatives (but, in such event, such recipients of
the Confidential Information must also similarly maintain the confidentiality of
such Confidential Information). Furthermore, the parties specifically agree that
possession of Confidential Information will

14

--------------------------------------------------------------------------------




not preclude the Manager and its Representatives from engaging in its primary
parts recycling, salvage and scrap related businesses; provided, however, the
Manager acknowledges that such Confidential Information shall not be used to
compete with the Company or disclosed by the Manager or its Representatives to
the Company's detriment.


(b) The provisions of this Section 11 will survive the termination of this
Agreement.


(c) During the Term the Manager and its Representatives shall be subject to the
Company's insider trading policies as they may be in effect from time to time.


12.     Proxies. As an inducement to the Manager for entering into this
Agreement, Harry Kletter, The Harry Kletter Family Limited Partnership and K &
R, LLC, who are collectively the registered owners of significant numbers of the
outstanding and issued voting shares of the capital stock of Company, have each
respectively given an Irrevocable Proxy dated November 19, 2013, to Orson Oliver
and Sean Garber, jointly, and said shareholders have agreed to renew, extend or
grant anew each of their respective proxies as necessary so that same remain in
full force and effect during the Term of this Agreement. This Agreement is the
management agreement referenced in said proxies. Should any of said proxies
terminate, for any reason, or if the shareholders fail to renew same as may be
necessary during the term of this Agreement, the Manager shall be allowed to
terminate this Agreement for Cause.


13.    Successor and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. However, neither this Agreement nor any of the rights of the
parties hereunder may otherwise be transferred or assigned by any party hereto,
except that (a) if the Company shall merge or consolidate with or into, or sell
or otherwise transfer substantially all its assets to, another company which
assumes the Company's obligations under this Agreement, the Company may assign
its rights hereunder to that company, and (b) the Manager may assign its rights
and obligations under this Agreement to an entity controlled by the Manager. Any
attempted transfer or assignment in violation of this Section 13 shall be void.


14.     No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto, their Representatives, and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement.


15.    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.


16.     Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.



15

--------------------------------------------------------------------------------




17.     Severability. If any nonmaterial term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any nonmaterial term or
other provision is invalid, illegal or unenforceable, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.


18.     Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Kentucky without giving effect to any choice or conflict of law
provision or rule (whether of the Commonwealth of Kentucky or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the Commonwealth of Kentucky. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the Commonwealth of Kentucky in each case located in the City
of Louisville, Kentucky and County of Jefferson, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party's address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or any proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.


19.     Waiver of Jury Trial. Each party irrevocably and unconditionally waives
any right it may have to a trial by jury in respect of any legal action arising
out of or relating to this Agreement or the transactions contemplated hereby.
Each party to this Agreement certifies and acknowledges that (a) no
representative of any other party has represented, expressly or otherwise, that
such other party would not seek to enforce the foregoing waiver in the event of
a legal action, (b) such party has considered the implications of this waiver,
(c) such party makes this waiver voluntarily, and (d) such party has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 19.


20.     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.


21.     No Strict Construction. The parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties, and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.



16

--------------------------------------------------------------------------------




22.    Tax Matters.


(a)    Intent to Comply. The Company and the Manager agree and confirm that this
Agreement is intended by both parties to provide for compensation that is exempt
from or compliant with Code Section 409A. This Agreement shall be interpreted,
construed, and administered in accordance with this agreed intent, provided that
the Company does not promise or warrant any tax treatment of compensation
hereunder. The Manager is responsible for obtaining advice regarding all
questions to federal, state, or local income, estate, payroll, or other tax
consequences arising under this Agreement. This Agreement shall not be amended
or terminated in a manner that would accelerate or delay payments of such
compensation except as permitted under Treasury Regulations under Code Section
409A.


(b)    Certain Regulatory Delays. Although the Manager is an independent
contractor of the Company and notwithstanding anything herein to the contrary,
if the Company or a member of its controlled group (as defined in Internal
Revenue Code Sections 414(b) or (c)) has any stock that is traded on a public
securities market and the Manager meets the definition of a “specified employee”
under Treasury Regulation Section 1.409A-1(i) (or any successor thereto), then
upon termination of this Agreement any amount that becomes payable by reason of
such termination and that is not exempt from the Internal Revenue Code Section
409A definition of “deferred compensation” as separation pay, a short-term
deferral, or otherwise may not begin to be paid until six months after such
termination. The Company will determine, consistent with any guidance issued
under Internal Revenue Code Section 409A, the portion of payments under this
Agreement that are required to be delayed, if any.


 
[End of Text of Agreement Only Signature Page and Attachment A Follow]





17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Management Services Agreement
as of the Effective Date, but actually on the date set forth below.


INDUSTRIAL SERVICES OF AMERICA, INC.




_____/s/ Orson Oliver________________________
By /s/ Orson Oliver
Title: President and Chief Executive Officer
Date:____December 2, 2013___________________


ALGAR, INC.




______/s/ Sean Garber _______________________
By /s/ Sean Garber
Title: Chief Executive Officer
Date:____December 2, 2013___________________









18

--------------------------------------------------------------------------------






EXHIBIT A
STOCK OPTION AGREEMENT


This Stock Option Agreement (the "Agreement") is made effective as of December
1, 2013, by and between INDUSTRIAL SERVICES OF AMERICA, INC. (the "Company"), a
Florida corporation, and ALGAR, INC. ("Algar"), a Kentucky corporation.


Recitals


A.     Pursuant to a Management Services Agreement dated as of December 1, 2013,
between the Company and Algar (the "Management Services Agreement"), the Company
has agreed to grant certain nonqualified options to Algar as consideration for
the performance of certain management services by Algar. The effectiveness of
the options granted pursuant to this Agreement is contingent on ratification by
the Company's shareholders at a special meeting of the Company’s shareholders
which will be held as soon as is reasonably practicable following the Effective
Date (the “Special Meeting”).


B.     The Company and Algar desire to enter into this Agreement to evidence
such options.


C.     Capitalized terms used but not otherwise defined in this Agreement shall
have the meanings given to them in the Management Services Agreement.


THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:


1.     Grant of Options. The Company hereby grants to the Algar a non-qualified
stock option (the "Option") to purchase the following shares of the Company's
voting common stock ("Option Shares"), at the option exercise prices, and
subject to the restrictions on exercise, set forth below:


 
Option To Purchase The Following Number of Common Shares of the Company
At an Option Exercise or Strike Price Of:
Subject to the Following Restrictive Condition on Exercise:
First Tranche
375,000 Option Shares
$5.00 USD Per Share
    Subject to vesting
Second Tranche
375,000 Option Shares
$5.00 USD Per Share
Subject to vesting; exercisable only if and after the market price of Company
Shares reaches $6.00 USD Per Share or Company revenue following acquisition(s)
increases by $30,000,000 (exercisability restrictions described in detail in
Section 2)




19

--------------------------------------------------------------------------------




 
Option To Purchase The Following Number of Common Shares of the Company
At an Option Exercise or Strike Price Of:
Subject to the Following Restrictive Condition on Exercise:
Third Tranche
375,000 Option Shares
$5.00 USD Per Share
Subject to vesting; exercisable only if and after the market price of Company
Shares reaches $8.00 USD Per Share or Company revenue following acquisition(s)
increases by $90,000,000 (exercisability restrictions described in detail in
Section 2)
Fourth Tranche
375,000 Option Shares
$5.00 USD Per Share
Subject to vesting; exercisable only if and after the market price of Company
Shares reaches $9.00 USD Per Share or Company revenue following acquisition(s)
increases by $120,000,000 (exercisability restrictions described in detail in
Section 2)



2.     Option Vesting.


(a)     Subject to the terms and conditions set forth in this Agreement,
including ratification of the issuance of the Option by the Company’s
shareholders at the Special Meeting, the Option shall become exercisable on
December 1, 2013; provided, however, the Option shall become immediately
exercisable for all 1,500,000 Option Shares (and not subject to the
exercisability conditions set forth in Section 2(b)) upon the first to occur of
any of the following: (i) the termination of Algar's services under the
Management Services Agreement by the Company without Cause; (ii) the termination
of Algar's services under the Management Services Agreement by Algar for Good
Reason; or (iii) upon the occurrence of a Change in Control (with such vesting
and expiration timed to give Algar the right to exercise the Option immediately
before the expiration triggered by the Change in Control). All rights of Algar
will terminate with respect to the Option and Algar will have no further rights
under this Agreement if (A) the Company's shareholders fail to ratify the
issuance of the Option to Algar at the Company's Special Meeting, (B) Algar's
Services under the Management Services Agreement are terminated by the Company
for Cause, by Algar without Good Reason, or the Management Services Agreement is
terminated automatically pursuant to Section 8(f) thereof.


(b)     Other than as set forth at Section 2(a), the exercise of the First
Tranche of Option Shares is not subject to conditions. The exercise of the
Second Tranche, Third Tranche and Fourth Tranche is subject to the additional
conditions set forth in the chart above relating to the trading price of Company
shares or an increase in Company revenue resulting from acquisitions.


(i)    With respect to the trading price condition, exercisability is triggered
when the Company shares trade on NASDAQ (or any other major U.S. securities
exchange or stock exchange on which the Company's shares may subsequently be
listed or quoted) at or above the targeted per-share price for at

20

--------------------------------------------------------------------------------




least 20 trading days during a rolling six month period; provided that, in the
event of a Change of Control Transaction, if the price per share used in such
Change of Control Transaction or the enterprise valuation used in such Change of
Control Transaction is equal to or greater than (on a per share basis) the
targeted per-share price of the Second Tranche, the Third Tranche and/or the
Fourth Tranche then, as applicable, such Option Shares shall be considered fully
vested and exercisable (with such vesting timed to give Algar the right to
exercise the Option immediately before any expiration of the Option triggered by
the Change in Control Transaction).


(ii)    With respect to the revenue increase condition, exercisability is
triggered when, following the Company’s acquisition of a business (either equity
or assets) through a transaction approved in advance by the Company’s Board of
Directors, the Company’s aggregate revenue during any four (4) consecutive
calendar quarters (which may include the calendar quarter in which the
acquisition occurred, but no earlier calendar quarter), as reported in filings
by the Company with the Securities and Exchange Commission, exceeds the
aggregate revenue reported by the Company in such filings for the four (4)
consecutive calendar quarters preceding the calendar quarter in which the
acquisition was completed.


3.     Expiration.


(a)     The Option shall expire and be of no further force or effect on the
earlier of (i) the closing of a Change of Control Transaction (provided that
Algar shall be given notice of such Change of Control Transaction at least 20
days prior thereto (or if the Company cannot provide 20 days prior notice
because the Company is not aware of a Change of Control Transaction, then within
two business days of the Company obtaining actual notice of the impending Change
of Control Transaction) and Algar may exercise the Option before such
expiration, with such exercise to be contingent upon the closing of such Change
of Control Transaction), (ii) immediately upon termination of Algar's services
under the Management Services Agreement by the Company for Cause or by Algar
without Good Reason, (iii) immediately if the issuance of the Option is not
ratified by the Company's shareholders at the Special Meeting, (iv) upon the
expiration of the Term of the Management Services Agreement, or (v) three years
after the date of this Agreement.


(b)     A “Change of Control Transaction” shall mean the occurrence of any of
the following transactions or events with respect to the Company, whether
effected through one transaction or event or through a combination or series of
related, arranged, contemplated, or contemporaneous transactions or events: (i)
a sale, exchange, or other transfer of outstanding voting securities of the
Company, and/or the issuance of new or additional voting securities of the
Company, resulting in one or more Persons having Control of the Company who do
not have Control of the Company on the Effective Date, (ii) a merger,
consolidation, or other transaction or relationship with respect to the Company
which results in one or more Persons having Control of the Company who do not
have Control of the Company on the Effective Date, (iii) the sale, exchange, or
other transfer of all or substantially all of the operating assets of the
Company and its subsidiaries in the aggregate, or Control over such operating
assets, either directly or indirectly (through the transfer and/or issuance of
equity securities in one or more subsidiaries of the Company resulting in one or
more Persons having Control of such subsidiary or subsidiaries other than the
Company, or otherwise), and/or (iv) any other transaction, event, arrangement,
or relationship having similar effect

21

--------------------------------------------------------------------------------




to any of the foregoing. The parties agree that Algar's exercise of the Option
and any sale or other transaction with an Affiliate or “affiliate” (as
referenced in Section 3(c)) of any of Algar or any of its director nominees will
not constitute a Change of Control Transaction.




(c)     "Control" (including, with correlative meanings, the terms "Controlled
by," "Controlling" and “under common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract, by position or otherwise,
applying the same principles, interpretations and definitions as are applicable
in defining the term "affiliate" for purposes of Rule 144 promulgated pursuant
to the Securities Act of 1933, and the rules and regulations promulgated
thereunder; provided, however, and for the avoidance of doubt, none of the
Manager and/or its Affiliates shall be deemed to be in “Control” of the Company
or any of its subsidiaries by reason of any of the relationships and/or
arrangements provided for under this Agreement.


4.     Notice of Exercise and Requirements With Respect to Exercise.


(a)     The Option shall be exercised only by written Notice of Exercise
delivered to an officer of the Company, signed by Algar, specifying the number
of Option Shares in respect of which the Option is being exercised. The Option
shall be exercised only with respect to whole shares and no fractional shares
will be issued. Such Notice of Exercise shall be in the form annexed hereto as
Attachment A, subject to such changes as may be prescribed by the Company from
time to time and communicated to Algar. The exercise of the Option shall not be
deemed to be complete until full compliance with subparagraphs (a), (b), (c) and
(d) of this Section 4 and the Company shall have no obligation to issue any
shares in the absence of such compliance.


(b)     Due exercise of the Option is conditioned upon the payment in full in
cash of the Exercise Price of the Option Shares with respect to which the Option
is exercised, and such payment shall accompany the Notice of Exercise.


(c)     Algar agrees that at the time of exercise of the Option, Algar shall, in
writing, make such investment representations and agreements restricting the
transfer of the Option Shares issued to Algar as the Company shall from time to
time deem necessary or advisable to comply with the provisions of the Securities
Act of 1933, as amended ("Securities Act"), or any Blue Sky Law or similar law,
rule or regulation of any applicable jurisdiction. Such investment
representation and agreement may, at the option of the Company, be incorporated
in the form of Notice of Exercise of the Option. Algar agrees that if the
Company shall deem it necessary or advisable, the stock certificates
representing such shares and any shares issued with respect thereto, shall bear
legends in such form and substance as the Company may reasonably determine, from
time to time, relating to any such representation and agreement and any
restrictions on transfer under the Securities Act, or other applicable law, or
under this Agreement and that Algar will, promptly after demand by the Company,
deliver to the Company for endorsement of such legends, all stock certificates
representing such shares.


(d)     Algar acknowledges that all Option Shares will be unregistered and
subject to applicable Rule 144 transfer restrictions.

22

--------------------------------------------------------------------------------






5.     Transfer Restrictions. The Option is not assignable or transferable by
Algar to any Person other than an entity Controlled by or Controlling Algar (an
"Affiliate"). Assignment of the Option to an Affiliate is conditioned upon such
Affiliate joining in as a party to this Agreement, whereupon references to
"Algar" in this Agreement shall include such Affiliate, and all restrictions on
the Option and any shares issued will apply to the transferee. Any attempted
transfer in violation of this provision shall be void.


6.     Rights as a Stockholder. Neither Algar nor any other Person shall have
any rights as a stockholder of the Company with respect to any Option Shares
unless and until they shall have become the holder of record of such shares. No
adjustment shall be made for dividends or other rights for which the record date
is before the issuance of such shares, except as set forth in Section 7.


7.     Adjustment of Exercise Price and Number of Shares. The number of and kind
of securities purchasable upon exercise of this Option and the Exercise Price
shall be subject to adjustment from time to time as follows:


(a)     Merger, Sale of Assets, etc. If at any time while this Option, or any
portion thereof, is outstanding and unexpired there shall be (i) a
reorganization (other than a combination, reclassification, exchange or
subdivision of shares otherwise provided for herein), (ii) a merger or
consolidation of the Company with or into another entity in which the Company is
not the surviving entity, or a merger in which the Company is the surviving
entity but the shares of the Company's capital stock outstanding immediately
before the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash, or otherwise, or (iii) a sale or
transfer of the Company's properties and assets as, or substantially as, an
entirety to any other Person, then, as a part of such reorganization, merger,
consolidation, sale or transfer, lawful provisions shall be made so that Algar
shall thereafter be entitled to receive upon exercise of this Option, during the
period specified herein and upon payment of the Exercise Price then in effect,
the number of shares of stock or other securities or property of the successor
corporation resulting from such reorganization, merger, consolidation, sale or
transfer that a holder of the shares deliverable upon exercise of this Option
would have been entitled to receive in such reorganization, consolidation,
merger, sale or transfer if this Option had been exercised immediately before
such reorganization, merger, consolidation, sale or transfer, all subject to
further adjustment as provided in this Section 7. The foregoing provisions of
this Section 7(a) shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation that are at the time receivable upon the exercise of this
Option. If the per share consideration payable to the holder hereof for shares
in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company's Board of Directors. In all events, appropriate
adjustment (as determined in good faith by the Company's Board of Directors)
shall be made in the application of the provisions of this Option with respect
to the rights and interests of Algar after the transaction, to the end that the
Option shall not be reduced nor enlarged by such event. The foregoing however
shall not apply with respect to a Change of Control Transaction.


(b)     Reclassification, Conversion, etc. If the Company, at any time while
this Option, or any portion hereof, remains outstanding and unexpired, by
reclassification or conversion of securities or otherwise, shall change any of
the securities as to which purchase

23

--------------------------------------------------------------------------------




rights under this Option exist into the same or a different number of securities
of any other class or classes, this Option shall thereafter represent the right
to acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Option immediately before such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
such that the Option is neither reduced nor enlarged except for fractional
shares, and all subject to further adjustment as provided in this Section 7.


(c)     Split, Subdivision or Combination of Shares. If the Company at any time
while this Option, or any portion hereof, remains outstanding and unexpired
shall split, subdivide or combine the securities as to which purchase rights
under this Option exist, into a different number of securities of the same
class, the number of securities as to which purchase rights under this Option
exist shall be proportionately increased in the case of a split or subdivision
(and the Exercise Price for such securities shall be proportionately decreased)
or proportionately decreased in the case of a combination (and the Exercise
Price for such securities shall be proportionately increased), such that the
Option is neither reduced nor enlarged except for fractional shares.


(d)     Adjustments for Dividends in Stock or Other Securities or Property. If
while this Option, or any portion hereof, remains outstanding and unexpired, the
holders of the securities as to which purchase rights under this Option exist at
the time shall have received, or, on or after the record date fixed for the
determination of eligible stockholders, shall have become entitled to receive,
without payment therefor, other or additional stock or other securities or
property (other than cash) of the Company by way of dividend, then in each case,
this Option shall represent the right to acquire, in addition to the number of
shares of the security receivable upon exercise of this Option, and without
payment of any additional consideration therefor, the amount of such other or
additional stock or other securities or property (other than cash) of the
Company that Algar would hold on the date of such exercise had it been the
holder of record of the security receivable upon exercise of this Option on the
date hereof and had thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and/or all other
additional stock available to it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 7.


(e)     Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment pursuant to this Section 7, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to Algar a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Company shall, upon the reasonable written request,
at any time, of Algar, furnish or cause to be furnished to Algar a like
certificate setting forth: (i) such adjustment and readjustments; (ii) the
Exercise Price at the time in effect; and (iii) the number and kind of shares
and the amount, if any, of other property that at the time would be received
upon the exercise of the Option.


(f)     No Impairment. The Company will not, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be observed
or performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all the provisions of this Section 7 and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Algar in this Option against impairment.



24

--------------------------------------------------------------------------------




8.     Withholding. To the extent required by law, the Company may withhold from
any sums or property owed to Algar (or require payment to the Company as a
condition of exercise or otherwise) the amount of taxes or withholding required
to be paid or withheld in connection with the grant or exercise of the Option or
the disposition of any shares acquired in connection therewith.


9.    Issuance of Shares; Reservation of Shares. Upon the exercise of the
purchase rights evidenced by this Option, one or more certificates for the
number of Shares so purchased shall be issued as soon as practicable thereafter
(with appropriate restrictive legends, if applicable), and in any event within
10 days of the delivery of the Notice of Exercise and payment of the Option
price to the Company. The Company covenants that the Option Shares, when issued
pursuant to the exercise of this Option, will be duly and validly issued, fully
paid and nonassessable and free from all taxes, liens, and charges with respect
to the issuance thereof. The Company covenants that, before the time this Option
is exercised, it shall reserve from its authorized and unissued shares of common
stock a sufficient number of Option Shares to effect the exercise of this Option
and, from time to time, will take all steps necessary to provide sufficient
reserves of Option Shares issuable upon exercise of this Option.


10.     Representations of Purchaser. Algar hereby represents and warrants that:
(a)    By executing this Option Agreement, Algar hereby acknowledges receipt of
all such information as Algar deems necessary and appropriate to enable Algar to
evaluate the merits and risks in acquiring the Option. Algar acknowledges
receipt of satisfactory and complete information covering the business and
financial condition of the Company, including the opportunity to obtain
information regarding the Company's financial status, in response to all
inquiries in respect thereof. Algar has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of acquiring the Option and the capacity of protecting his own interests
in the transaction;
(b)    Algar has received and reviewed the Annual Report of the Company for the
year ended December 31, 2012, made pursuant to the Securities Exchange Act of
1934, as amended (the "Exchange Act"), including the exhibits included
therewith, and each of the Quarterly and Current Reports, including any exhibits
included therewith, made pursuant to the Exchange Act since the filing of the
Annual Report. Algar has been furnished with such additional materials relating
to the Company and the offering of the Option which it has requested, and has
been afforded the opportunity to make inquiries concerning the Company and such
matters as Algar has deemed necessary, and has further been afforded the
opportunity to obtain any additional information required by Algar to the extent
the Company possesses such information or could acquire it without unreasonable
effort or expense;
(c)    Algar has relied on its own tax and legal advisor and its own investment
counselors, as applicable, with respect to the income tax and investment
considerations of or relating to the Option;
(d)    Algar is authorized and qualified to purchase the Option; the person
signing this Agreement on behalf of Algar has been duly authorized to do so; and
this Agreement represents a valid, binding and enforceable agreement of Algar;

25

--------------------------------------------------------------------------------




(e)    No representations or warranties have been made to Algar by the Company,
its officers, directors or shareholders or any persons acting on behalf of the
Company, or any affiliates of any of them, other than the representations set
forth herein, and Algar is aware of the risks and uncertainties investments in
the Company, such as the need for future funding, competition from companies
with greater resources, recent lack of profitability, changing technology, and
the need to attract and retain qualified personnel; and
(f)    The foregoing representations, warranties and agreements of Algar made
herein shall survive the issuance of the Option to Algar.
11.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


12.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.


13.     Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when deposited with the courier if sent by a nationally recognized overnight
courier (acknowledgement of receipt requested); (c) on the date sent by
facsimile or e-mail (with confirmation of transmission); or (d) on the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties and
specified copy recipients at the addresses indicated below (or at such other
address for a party or copy recipient as shall be specified in a notice given in
accordance with this Section 12).


If to the Company:
7100 Grade Lane
Louisville, Kentucky 40213
Facsimile: (502) 368-1440
E-mail: ooliver@schneidercompanies.com
Attention: Chairman


If to Algar:
4558 Melton Avenue
Louisville, Kentucky 40213
Facsimile: (502) 276-0650
E-mail: SGarber@algarinc.com
Attention: Sean Garber, Chairman


14.     Miscellaneous. The provisions of this Agreement shall survive the
exercise of the Option and the issuance of Option Shares pursuant to such
exercise.



26

--------------------------------------------------------------------------------




15.    Modification; Extension. This Agreement may not be amended if, as so
amended, this Agreement would be subject to the provisions of Code Section 409A.
Without limiting the generality of the foregoing, the period during which the
Option may be exercised may not be extended if it would constitute an
“extension” within the meaning of Treasury Regulations Section
1.409A-1(b)(5)(v)(C), and the exercise price of any tranche of the Option may
not be changed or otherwise modified unless, as modified, this Agreement
complies with or is exempt from Code Section 409A.


16.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky without regard to its
choice of law rules.


17.     Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and assigns
except to the extent otherwise provided herein.


18.    Intent to Comply. The Company and Algar agree and confirm that this
Agreement is intended by both parties to provide for compensation that is exempt
from Code Section 409A as a stock right (within the meaning of Treasury
Regulation Section 1.409A-1(5)(i)(A)) by virtue of the fact that the exercise
price exceeds the traded fair market value of the underlying stock on the date
of grant (without regard to the requirement of shareholder approval, in
accordance with Treasury Regulation Section 1.409A-1(5)(vi)(B)(2)). This
Agreement shall be interpreted, construed, and administered in accordance with
this agreed intent, provided that the Company does not promise or warrant any
tax treatment of compensation hereunder. Algar is responsible for obtaining
advice regarding all questions to federal, state, or local income, estate,
payroll, or other tax consequences arising under this Agreement. This Agreement
shall not be amended or terminated in a manner that would accelerate or delay
payments of such compensation except as permitted under Treasury Regulations
under Code Section 409A.


19.     Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute a single instrument.


[Signature Page Follows]



27

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Stock Option Agreement
as of the date first written above but actually on the date set forth below.






INDUSTRIAL SERVICES OF AMERICA, INC.




By____/s/ Orson Oliver_______________________
Name: Orson Oliver
Title: Interim President and Interim Chief Executive Officer
Date:____December 2, 2013___________________




ALGAR, INC.




By____/s/ Sean Garber_______________________
Name: Sean Garber
Title: Chief Executive Officer
Date:____December 2, 2013___________________



28